Exhibit 10.02

 

RESTRICTED STOCK AWARD AGREEMENT
under the

UDR, INC.
1999 LONG-TERM INCENTIVE PLAN

(AS AMENDED AND RESTATED FEBRUARY 2, 2017)

 

Grantee:

 

 

 

Number of Shares:

 

 

 

Date of Grant:

 

 

 

Share Price:

$_____ per share

 

1. Grant of Shares.   UDR, Inc. (the "Company") hereby grants to the Grantee
named above (the "Grantee"), as additional compensation for services to be
rendered, and subject to the restrictions and the other terms and conditions set
forth in the Company's 1999 Long-Term Incentive Plan (the "Plan") and in this
Restricted Stock Award Agreement (this "Agreement"), the number of shares
indicated above of the Company's $0.01 par value common stock (the
"Shares").  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned such terms in the Plan.

2. Vesting of Restricted Stock.   Unless the vesting under this Agreement is
accelerated in accordance with Article 14 of the Plan, 100% of the Shares
subject to this Agreement shall vest (become exercisable) under the following
terms:                                                             .

3. Restrictions.   The Shares are subject to each of the following restrictions.
"Restricted Shares" means those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or
terminated.  Restricted Shares may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered.  If the Grantee's
employment with the Company or any Parent or Subsidiary terminates for any
reason other than as set forth in paragraph (a) or (b) of Section 4 hereof, then
the Grantee shall forfeit all of the Grantee's right, title and interest in and
to the Restricted Shares as of the date of employment termination and such
Restricted Shares shall be re-conveyed to the Company without further
consideration or any act or action by the Grantee.

The restrictions imposed under this Section 3 shall apply to all shares of the
Company's stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
re-capitalization, stock dividend or other change in corporate structure
affecting the common stock of the Company.



 

 

Restricted Stock Agreement -- Grantee

[DATE]- Page 1 of 5




4. Expiration and Termination of Restrictions.   The restrictions imposed under
Section 3 will expire on the earliest to occur of the following:

(a)   On the date of termination of the Grantee's employment with the Company or
any Parent or Subsidiary because of his or her death or Disability; or

(b)   On the date specified by the Committee or as otherwise established in the
Plan in the event of an acceleration of vesting under Article 14 of the Plan
(including, without limitation, upon the occurrence of a Change in Control, as
defined in the Plan).

5. Delivery of Shares.   The Shares will be registered in the name of the
Grantee as Restricted Stock and may be held by the Company prior to the lapse of
the restrictions thereon as provided in Section 4 hereof (the "Restricted
Period").  Any certificate for Shares issued during the Restricted Period shall
be registered in the name of the Grantee and shall bear a legend in
substantially the following form:

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN A RESTRICTED STOCK AWARD AGREEMENT DATED ___________ BETWEEN THE
REGISTERED OWNER OF THE SHARES REPRESENTED HEREBY AND UDR, INC.  RELEASE FROM
SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS
OF SUCH AGREEMENT, COPIES OF WHICH ARE ON FILE IN THE OFFICE OF UDR, INC.

If requested, the Grantee shall deposit with the Company, a stock power, or
powers, executed in blank and sufficient to re-convey the Restricted Shares to
the Company upon termination of the Grantee's employment during the Restricted
Period, in accordance with the provisions of this Agreement.  Stock certificates
shall be delivered to the Grantee as soon as practicable after the lapse of the
restrictions on the Shares, but delivery may be postponed for such period as may
be required for the Company with reasonable diligence to comply if deemed
advisable by the Company, with registration requirements under the 1933 Act,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.

6. Voting and Dividend Rights.   The Grantee, as beneficial owner of the Shares,
shall have full voting rights with respect to the Shares and shall receive
dividends on the Shares during the Restricted Period.  Dividends on the Shares
are not eligible for participation in the Company's Dividend Reinvestment Plan
during the Restricted Period.

7. Restrictions on Transfer and Pledge.   The Restricted Shares may not be
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or a Parent or Subsidiary, or be subject to any lien, obligation, or
liability of the Grantee to any other party other than the Company or a Parent
or Subsidiary.  The Restricted Shares are not assignable or transferable by the
Grantee other than by will or the laws of descent and distribution.



 

 

Restricted Stock Agreement -- Grantee

[DATE]- Page 2 of 5




8. Changes in Capital Structure.   In the event a stock dividend is declared
upon the Stock, the shares of Stock then subject to this Agreement shall be
increased proportionately.  In the event the Stock shall be changed into or
exchanged for a different number or class of shares of stock or securities of
the Company or of another corporation, whether through reorganization,
re-capitalization, reclassification, share exchange, stock split-up, combination
of shares, merger or consolidation, there shall be substituted for each such
share of Stock then subject to this Agreement the number and class of shares
into which each outstanding share of Stock shall be so exchanged, or there shall
be made such other equitable adjustment as the Committee shall approve.

9. Stop Transfer Notices.  In order to ensure compliance with the restrictions
on transfer set forth in this Agreement or the Plan, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

10. Refusal to Transfer.  The Company shall not be required (a) to transfer on
its books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (b) to treat as owner of
such Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Restricted Shares shall have been so
transferred.

11. No Right of Continued Employment.   Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any Parent or
Subsidiary to terminate the Grantee's employment at any time, nor confer upon
the Grantee any right to continue in the employ of the Company or any Parent or
Subsidiary.

12. Payment of Taxes. 

(a) The Grantee upon issuance of the Shares hereunder, shall be authorized to
make an election to be taxed upon such award under Section 83(b) of the
Code.  To effect such election, the Grantee may file an appropriate election
with the Internal Revenue Service within thirty (30) days after award of the
Shares and otherwise in accordance with applicable Treasury Regulations.

(b) The Grantee will, no later than the date as of which any amount related to
the Shares first becomes includable in the Grantee's gross income for federal
income tax purposes, pay to the Company, or make other arrangements satisfactory
to the Committee regarding payment of, any federal, state and local taxes of any
kind required or permitted by law to be withheld with respect to such
amount.  For the avoidance of doubt, the Grantee may satisfy such payment by
permitting the Company to reduce the number of Shares issued.  The obligations
of the Company under this Agreement will be conditional on such payment or
arrangements, and the Company, and, where applicable, its Subsidiaries will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Grantee.





 

 

Restricted Stock Agreement -- Grantee

[DATE]- Page 3 of 5




13. Grantee's Covenant.    The Grantee hereby agrees to use his best efforts to
provide services to the Company in a workmanlike manner and to promote the
Company's interests.

14. Amendment.   The Committee may amend, modify or terminate this Agreement
without approval of the Grantee; provided, however, that such amendment,
modification or termination shall not, without the Grantee's consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.

15. Plan Controls.   The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

16. Successors.   This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

17. Severability.   If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

18. Notice.   Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Company must be
addressed to:

UDR, Inc.
1745 Shea Center Dr., Suite 200

Highlands Ranch, Colorado 80129

Attn: Corporate Secretary

or any other address designated by the Company in a written notice to the
Grantee. Notices to the Grantee will be directed to the address of the Grantee
then currently on file with the Company, or at any other address given by the
Grantee in a written notice to the Company.

19. Dispute Resolution.   The provisions of this Section 19 shall be the
exclusive means of resolving disputes arising out of or relating to the Plan and
this Agreement.  The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Plan and this Agreement by negotiation between individuals who
have authority to settle the controversy.  Negotiations shall be commenced by
either party by notice of a written statement of the party’s position and the
name and title of the individual who will represent the party.  Within thirty
(30) days of the written notification, the parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to resolve the dispute.  If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Plan or this Agreement shall be brought in the United
States District Court for the District of Colorado (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a state court in
Colorado) and that the parties shall submit to the jurisdiction of such
court.  The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court.  THE PARTIES

 

 

Restricted Stock Agreement -- Grantee

[DATE]- Page 4 of 5




ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING.  If any one or more provisions of this Section 19
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement and
agree that the Shares are to be governed by the terms and conditions of this
Agreement and the Plan.

 

 

 

 

UDR, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Grantee acknowledges receipt of a copy of the Plan and this Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Shares subject to all of the terms and provisions hereof and
thereof.  The Grantee has reviewed this Agreement and the Plan in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement
and the Plan.  The Grantee hereby agrees that all disputes arising out of or
relating to this Agreement and the Plan shall be resolved in accordance with
Section 19 of this Agreement.  The Grantee further agrees to notify the Company
upon any change in the residence address indicated in this Agreement.

GRANTEE:

_________________________________

 [Name]

 

 

 

 

Restricted Stock Agreement -- Grantee

[DATE]- Page 5 of 5

